DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement
3. 	The information disclosure statements (IDS) were submitted on 09/11/19 and 10/14/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Preliminary Amendment
4.	As per Applicant’s instruction as filed on 08/16/19, the Specification has been amended. 
       
Allowable subject matter 
5. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1-20 are allowed.
Independent claims 1, 11, and 16, and corresponding dependent claims 2-10,12-15, and 17-20 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter comprising a computer implemented method including:
generating one or more structure-based predictions based at least in part on the one or more structured prediction inputs and using one or more structured machine learning models;
generating one or more non-structure-based predictions based at least in part on the one or more unstructured prediction inputs;
obtaining access to an unstructured fusion machine learning model, wherein 
(i) the unstructured fusion machine learning model is configured to perform an unstructured fusion machine learning analysis based at least in part on the one or more structure-based predictions and the one or more non-structure-based predictions to generate one or more unstructured-fused predictions; and 
(ii) the unstructured fusion machine learning analysis comprises retraining the one or more structured machine learning models based at least in part on the one or more non- structure-based predictions;
performing the unstructured fusion machine learning analysis to generate the one or more non-structure-based predictions; and
generating, based at least in part on the one or more unstructured-fused predictions, the predictive output, wherein the predictive output indicates a selected node of the plurality of prediction nodes for at least some of the structurally hierarchical predictions.
The prior art of record fails to anticipate or make obvious the novel feature(s) (the allowable subject matter comprising currently pending claimed features associated with generating one or more structure-based and non-structure-based predictions, generating one or more unstructured-fused predictions, generating the unstructured fusion machine learning analysis, and generating the predictive output operations/method, as an integrated/ whole features) as specified in independent claims 1, 11, and 16. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”	

Conclusion 
6. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Monaghan et al (2021/0027194 A1), Classification in hierarchical prediction domains.
B)	Monaghan et al (2021/0027206 A1), Classification in hierarchical prediction domains.
C)	WANG (2020/0356875 A1), Model training.
D)	COSTELLO (2020/0065384 A1), System/method for intent classification.

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

8.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHAWN S AN/Primary Examiner, Art Unit 2483